IN THE SUPREME COURT OF THE STATE OF DELAWARE


JENNIFER F. DIVITA, Individually and
                               §
as Administratrix of the Estate of
                               §                    No. 225, 2014
BENNY DIVITA II, Deceased, and as
                               §
Parent and Next Friend of      §
BECKETT DIVITA, a Minor,       §                    Court Below:
                               §
      Plaintiff Below,         §                    Superior Court
      Appellant,               §                    of the State of Delaware
                               §                    in and for Sussex County
                               §
      v.                       §                    C.A. No. S10C-03-030
                               §
BAYHEALTH MEDICAL CENTER, INC. §
(at Kent General Hospital), a  §
Delaware Corporation,          §
                               §
      Defendant Below,         §
      Appellee.                §

                          Submitted: November 12, 2014
                           Decided: November 13, 2014


Before STRINE, Chief Justice, RIDGELY, and VALIHURA, Justices.

                                    ORDER

      This 13th day of November 2014, upon consideration of the briefs and

arguments of the parties and the record below, it appears to the Court that the

Appellant raises one argument on appeal. Appellant argues that the Superior Court

erred when it admitted into evidence a video animation showing the regurgitation

and aspiration of a person’s stomach contents into his lungs. Appellant claims that
the admission into evidence of the video animation was untimely, speculative and

prejudicial. We find that the Superior Court did not abuse its discretion when

admitting the evidence on the basis of and for the reasons assigned by the Superior

Court in its Order dated April 14, 2014.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                               BY THE COURT:

                                               /s/ Karen L. Valihura
                                                     Justice




                                           2